USCA11 Case: 21-12226    Date Filed: 11/02/2021   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-12226
                 Non-Argument Calendar
                 ____________________

BARRY SLAKMAN,
                                           Plaintiff-Appellant,
versus
STATE BOARD OF PARDONS AND PAROLES,
TERRY E. BARNARD,
Chairman of State Board Pardons & Paroles,


                                        Defendants-Appellees.
USCA11 Case: 21-12226         Date Filed: 11/02/2021    Page: 2 of 8




2                      Opinion of the Court                 21-12226

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-04822-SCJ
                    ____________________

Before WILSON, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Barry Slakman, a Georgia inmate serving a life sentence, was
denied parole in 2020. He sued, claiming that the denial violated
his constitutional rights. The district court adopted the magistrate
judge’s Report and Recommendation and dismissed Slakman’s
complaint. Slakman appeals; we affirm.
                                  I
       In 1993, Barry Slakman beat and strangled his wife to death
while she was in the shower because she indicated that she wanted
a divorce. Slakman v. State, 280 Ga. 837, 837 (2006). Slakman was
convicted in 2001 and sentenced to life in prison, with the oppor-
tunity to seek parole. Id. at 837 n.1.
       According to Slakman’s complaint, he has been “periodi-
cally” denied parole during his time in prison. His most recent de-
nial occurred in 2020, in which the Parole Board cited an “insuffi-
cient amount of time served to date given the nature and circum-
stances” of his crimes as its “main reason” for issuing the denial. It
also noted that Slakman’s “parole eligibility status remains intact,”
USCA11 Case: 21-12226         Date Filed: 11/02/2021    Page: 3 of 8




21-12226               Opinion of the Court                         3

and affirmed that his “case will be reconsidered by the Board dur-
ing August 2023.”
        Slakman filed suit against the Board and its chairman under
42 U.S.C. § 1983, alleging that the denial of parole violated his con-
stitutional rights. Specifically, Slakman asserted (1) that the denial
“retroactively increased” his sentence in violation of the Ex Post
Facto Clause, and (2) that he “has been denied equal protection.”
       Defendants moved to dismiss Slakman’s complaint for fail-
ure to state a claim. The district court referred the motion to a
magistrate judge, who issued a Report and Recommendation con-
cluding that the motion should be granted and Slakman’s com-
plaint dismissed.
       The district court adopted the magistrate judge’s recom-
mendation, reasoning that Slakman failed to state a claim against
the Board because, as a state agency, the Board was immune from
§ 1983 liability. It also held that Slakman’s claim against the chair-
man was barred by the statute of limitations. And, on the merits,
the court went on to observe (1) that Slakman failed to show an Ex
Post Facto violation because he hadn’t alleged a change in his pa-
role eligibility, and (2) that he failed to state a claim for an equal
protection violation because he had not alleged “that he received
different treatment based on any constitutionally protected inter-
est.” Slakman appeals.
USCA11 Case: 21-12226               Date Filed: 11/02/2021          Page: 4 of 8




4                           Opinion of the Court                        21-12226

                                         II
       On appeal, Slakman maintains that his parole denial violated
the Ex Post Facto Clause and his equal protection rights.1 We con-
sider those in turn. 2




1 Slakman also raises a due process violation. But because that issue was not
properly brought before the district court and is raised for the first time on
appeal, we will not consider it. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004). Similarly, Slakman addresses the Board’s sov-
ereign immunity for the first time in his reply brief and, consequently, has
waived that issue. See In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009) (“Ar-
guments not properly presented in a party’s initial brief or raised for the first
time in the reply brief are deemed waived.”). Accordingly, Slakman’s claims
against the Board are dismissed on immunity grounds. Ordinarily, that would
be the end of our inquiry. See McClendon v. Ga. Dep’t of Comty. Health, 261
F.3d 1252, 1256 (11th Cir. 2001) (“[F]ederal courts lack jurisdiction to entertain
claims that are barred by the Eleventh Amendment.”). But because Slakman
also sues Chairman Barnard—who is not entitled to Eleventh Amendment im-
munity—we address the merits of Slakman’s claims as they apply to Barnard.
See Hafer v. Melo, 502 U.S. 21, 30–31 (1991) (“[T]he Eleventh Amendment
does not erect a barrier against suits to impose ‘individual and personal liabil-
ity’ on state officials under § 1983.”).
2 We review a district court’s dismissal for failure to state a claim de novo.
Next Century Commc’ns Corp. v. Ellis, 318 F.3d 1023, 1025 (11th Cir. 2003)
(per curiam). Because Slakman has failed to state a claim on the merits, we
opt not to address whether his claims are also time-barred. Cf. United States
v. Najjar, 283 F.3d 1306, 1309 (11th Cir. 2002) (per curiam) (stating that “the
expiration of the statute of limitations does not divest a district court of subject
matter jurisdiction,” but instead is a waivable “affirmative defense”); see also
Waddell v. Dep’t of Corr., 680 F.3d 384, 394 (4th Cir. 2012) (“[I]nasmuch as
the statute of limitations question is arguably more difficult than the merits
USCA11 Case: 21-12226            Date Filed: 11/02/2021         Page: 5 of 8




21-12226                  Opinion of the Court                               5

                                      A
       Slakman contends that a 2006 amendment to the Georgia
Code retroactively altered his eligibility for parole. As amended,
the law provides that “for a first conviction of a serious violent fel-
ony in which the accused has been sentenced to life imprisonment,
that person shall not be eligible for any form of parole . . . until that
person has served a minimum of 30 years in prison.” O.C.G.A.
§ 17-10-6.1(c)(1). According to Slakman, that’s a serious departure
from previous practice, under which he asserts he would “have
been paroled after serving 7-9 years in prison.”
       It’s true that a change in parole policy can implicate the Ex
Post Facto Clause. See Brown v. Ga. Bd. of Pardons & Paroles, 335
F.3d 1259, 1260 (11th Cir. 2003) (per curiam). Thus, if applied ret-
roactively to Slakman, it’s conceivable that § 17-10-6.1(c) might
raise Ex Post Facto concerns.
       But the shift in policy of which Slakman complains was not
applied to him—although he has not yet served the 30-year mini-
mum required by § 17-10-6.1(c), he has remained eligible for pa-
role. Slakman freely admits that, throughout his incarceration, his
parole applications have been “periodically” considered and de-
nied. And the Board, absent unique circumstances not present
here, only considers inmates that are eligible for parole. See
O.C.G.A. §§ 42-9-45(a), 42-9-46; see also Charron v. St. Bd. of

issues, we are content to assume without deciding that [the plaintiff’s] claims
are not time-barred and proceed with our analysis of their merits.”).
USCA11 Case: 21-12226              Date Filed: 11/02/2021          Page: 6 of 8




6                           Opinion of the Court                        21-12226

Pardons & Paroles, 253 Ga. 274, 276 (1984) (holding that the Board
“can consider” an inmate who is ineligible for parole only if the no-
tice requirements of O.C.G.A. § 42-9-46—which require notifying
the sentencing judge, the district attorney, and any victim—are sat-
isfied).
       So, the fact that Slakman’s applications have been “periodi-
cally” considered and denied—well within § 17-10-6.1(c)(1)’s 30-
year minimum—compels the conclusion that the 30-year mini-
mum has not been applied to him. 3 Slakman simply confuses being
eligible for parole with being granted parole. 4
       Slakman cannot demonstrate that § 17-10-6.1(c)(1) was ap-
plied to him at all, much less in a way that violated the Ex Post
Facto Clause of the U.S. Constitution. His Ex Post Facto claim is
meritless.
                                        B
       Slakman’s opening brief contends (without citing to any le-
gal support for his argument) that he “has been denied equal pro-
tection when compared with other similarly situated inmates

3 This is underscored by the Board’s 2020 denial, which reaffirmed that Slak-
man’s “parole eligibility status remains intact.” Pl’s Am. Compl. Ex. C (em-
phasis added). His eligibility can’t have remained intact if it wasn’t intact prior
to the 2020 parole denial.
4 Slakman’s real gripe must be that he wasn’t granted parole, not that he wasn’t

eligible for it. But “the ultimate grant or denial of parole to a prisoner who is
eligible . . . remains a discretionary matter for the Board.” Ray v. Carthen, 275
Ga. 459, 460 (2002) (quotation marks omitted).
USCA11 Case: 21-12226              Date Filed: 11/02/2021         Page: 7 of 8




21-12226                   Opinion of the Court                                 7

serving life sentences for murder.” To the extent that argument is
preserved, 5 it is unpersuasive.
       As a “class of one,” Slakman must allege that he “has been
intentionally treated differently from others similarly situated and
that there is no rational basis for the difference in treatment.”
Campbell v. Rainbow City, 434 F.3d 1306, 1314 (11th Cir. 2006)
(quoting Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)
(per curiam)). 6 “To be similarly situated, the comparators must be
prima facie identical in all relevant respects.” Grider v. City of Au-
burn, 618 F.3d 1240, 1264 (11th Cir. 2010) (quotation marks and
emphasis omitted).
       In his complaint, Slakman conclusorily asserted that “[o]ther
similarly situated inmates with life sentences for murder, who were
not as advantageously positioned as [he], have been paroled with
substantially shorter incarcerations.” To establish that those in-
mates were “similarly situated,” Slakman provided only: (1) the
crime for which they were convicted, and (2) the length of their
sentence served before being granted parole.


5 See Fed. R. App. P. 28(a)(8)(A) (stating that the appellant’s brief must provide

“citations to the authorities” supporting his or her arguments); see also
N.L.R.B. v. McClain of Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998) (“Issues
raised in a perfunctory manner, without supporting arguments and citation to
authorities, are generally deemed to be waived.”).
6Slakman does not contend that the alleged “discriminatory treatment was
based on some constitutionally protected interest such as race.” Jones v. Ray,
279 F.3d 944, 947 (11th Cir. 2001) (per curiam).
USCA11 Case: 21-12226            Date Filed: 11/02/2021         Page: 8 of 8




8                         Opinion of the Court                      21-12226

       “The decision to grant or deny parole is based on many fac-
tors such as criminal history, nature of the offense, disciplinary rec-
ord, employment and educational history, etc.” Fuller v. Ga. St.
Bd. of Pardons & Paroles, 851 F.2d 1307, 1310 (11th Cir. 1988) (per
curiam); see also O.C.G.A. § 42-9-42(c). Slakman failed to provide
the district court with any information regarding these “many fac-
tors.” Thus, the court had no way to determine whether the com-
parators were “identical in all relevant respects.” Grider, 618 F.3d
at 1264 (quotation marks omitted; emphasis in original).
       Because Slakman did not (and does not on appeal) engage
with the “many factors” that could have distinguished his pur-
ported comparators, he has failed to state a claim for an equal pro-
tection violation. 7
       AFFIRMED.




7 In his reply brief, Slakman discusses at least a few of the ways in which he
was “advantageously positioned” for parole. But even if we took those
claims—which were not brought forth in this litigation until he filed his reply
brief—at face value, he fails to articulate how those factors compare to his
purported comparators.